DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

[2]	Applicant’s election without traverse of claims 8-14 in the reply filed on 10 October 2022 is acknowledged.
Notice to Applicant

[3]	This communication is in response to the patent application filed 12 February 2020 and Applicant Election of claims 8-14 without traverse filed 10 October 2022. It is noted that this application benefits from Provisional Patent Application Serial No. 62/807677 filed 19 February 2019. The Information Disclosure Statement (IDS) filed 4 August 2021 has been entered and considered. Claims 1-20 are pending. Pending claims 1-7 and 15-20 have been withdrawn from consideration. Claims 8-14 are presented for examination.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

[i]	Regarding claim 8, the limitations “...a tenant subscriber manager configured to record information...” and “...a resource manager configured to manage the processor resources...” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

With respect to the recited “...managers...”, while presenting the nonce term “manager” to identify a component of the claimed device, the Specification does not appear to define a particular structure and algorithm or process for executing the recited functions. Accordingly, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “manager”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Dependent claims 9-14 inherit and fail to remedy the deficiencies of their parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



[5]	Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirac et al. (United States Patent Application Publication No. 2022/0391763).
With respect to claim 8, Dirac et al. disclose a multi-tenant capable artificial intelligence (AI) solution model compute processor, comprising: an asynchronous interface configured to: provide bi-directional, asynchronous communication between a remote service broker and the AI solution model compute processor (Dirac et al.; paragraphs [0028] [0029] [0050]-[0053]; See at least asynchronous job scheduling and enabling programmatic interfaces); and receive instructions for performing AI solution model training or inference from the remote service broker (Dirac et al.; paragraphs [0026] [0034] [0036]; See at least workload distribution and MLS control plan determining distribution to compute servers. The MLS control plane is reasonably a form of “broker”); a tenant subscriber manager configured to record information  associated with a renting tenant, the information defining a time duration, frequency, and amount of resources of the AI solution model compute processor that is accessible to the renting tenant (Dirac et al.; paragraphs [0045] [0046] [0071] [0078]; See at least validation and verification of quotas of the client including resources and time allocations); and a resource manager configured to manage the processor resources of the AI solution model (Dirac et al.; paragraphs [0047]-[0049] [0070] [0071]; See at least MLS control plane monitors and directs allocations of jobs to resources); wherein the AI solution model compute processor is configured to conduct training or inference of an AI solution model on behalf of the renting tenant through instructions by a service delivery platform system for facilitating renting of AI model processing, the service delivery platform comprising the remote service broker (Dirac et al.; paragraphs [0045] [0046] [0071] [0078]; See at least validation and verification of quotas of the client including resources and time allocations machine learning training services).

With respect to claim 9, Dirac et al. disclose an AI solution model compute processor further comprising a multi-tenancy scheduler configured to schedule resources of the AI solution model compute processor to be able to execute a training or inference of the AI solution model in accordance with a subscription of the renting tenant that specifies a time duration, frequency, and amount of resources for utilizing the AI solution model (Dirac et al.; paragraphs [0033]-[0034] [0050]-[0053] [0071]; See at least scheduling of jobs in a multi-tenant environment. See further tracking of client quotas and resource availability).
With respect to claim 10, Dirac et al. disclose an AI solution model compute processor further comprising an uber orchestrator configured to activate one or more virtual lanes of the AI solution model compute processor to perform a training or inference of an AI solution model, based on instructions from the multi-tenancy scheduler (Dirac et al.; paragraphs [0033] [0047]-[0049] and [0050]; See at least MLS control plane implements ML services based on job placement in the job queue, i.e., a multi-tenant scheduler. The determination of compute resources and pathways is reasonably a form of virtual lane).
With respect to claim 11, Dirac et al. disclose an AI solution model compute processor wherein the resource manager configured to manage the processor resources comprises keeping track of available virtual lanes, number of lanes within each virtual lane, and capabilities of each lane including speed, sensing capacity, and memory (Dirac et al.; paragraphs [0032]-[0033] [0100]; See at least MLS control plane monitoring network capacities, processing times, and resource availability/capacity).

With respect to claim 12, Dirac et al. disclose an AI solution model compute processor wherein the remote service broker is configured to: interface with the AI solution model compute processor; allocate appropriate resources from the AI solution model compute processor to perform training or inference on behalf of the renting tenant; and facilitate execution of the AI solution model using the allocated resources from the AI solution model compute processor, on behalf of the renting tenant (Dirac et al.; paragraphs [0050]-[0055] [0071]-[0072]; See at least scheduling of jobs and associated resource allocations based on client requests and service quotas).
With respect to claim 13, Dirac et al. disclose an AI solution model compute processor wherein the resource manager is further configured to cease providing the processor resources for execution of the AI solution model to the renting tenant after the time duration, frequency, or amount of resources of the AI solution model compute processor that is accessible to the renting tenant has been reached, according to the information of the tenant subscriber manager (Dirac et al.; paragraphs [0045] [0046] [0071] [0078]; See at least validation and verification of quotas of the client including resources and time allocations).
With respect to claim 14, Dirac et al. disclose an AI solution model compute processor wherein the renting tenant is a first renting tenant, and wherein the AI solution model compute processor is further configured to conduct training or inference of the same AI solution model as the first renting tenant on behalf of a second renting tenant simultaneously with the first renting tenant (Dirac et al.; paragraphs [0029] [0045] [0050]-[0053]; See at least asynchronous scheduling of jobs for multiple clients in a multi-tenant arrangement. NOTE; The ML services and “recipes” are reasonably considered to be a “same AI solution” offered to multiple clients/tenants).

Conclusion
[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683